DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-11, and 15-20 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Lam (U.S. 2007/0252255) hereafter Lam.
As to claim 1, Lam discloses a substrate (300), as shown in figures 3A-3B comprising:
a base layer (a core 330); and
a connection matrix (array of pads 333, 335) on a surface of said base layer,
wherein said connection matrix (333, 335) comprises a plurality of individually isolated and spaced apart electrically conductive pads (333, 335) arranged to provide electrical connections for components (351, 355, 357) mounted on said pads (333, 335) and to allow electrical interconnections (elements 353, 359) between at least a first and second of said pads of the connection matrix,

As to claim 2, Lam discloses said connection matrix (333, 335) covers at least 75% of said surface of the base layer (330).
As to claim 3, Lam further comprising one or more external connection elements (315).
As to claim 7, Lam discloses said connection matrix (pads 333, 335) on said surface is the only conductive layer of said substrate.
As to claim 8, Lam discloses a portion of said surface is spaced apart from said connection matrix (333, 335) and includes provisions for mounting additional components (355, 357).
As to claim 9, Lam discloses a substrate (330), comprising: a base layer (331);
a first plurality of individually isolated and spaced apart electrically conductive pads (333, 335) arranged in a first group on a surface of said base layer for mounting individual components (355) on said first plurality of pads;
a second plurality of individually isolated and spaced apart electrically conductive pads (another set of pads 333, 335) arranged in a second group on said surface for mounting individual components (357) on said second plurality of pads;
an outer perimeter portion of individually isolated and spaced apart electrically conductive pads (333, 335) on said surface for at least making electrical connections;
one or more signal trace lines (wirings or circuits/traces) on said surface separating said first and second groups and connecting to said outer perimeter portion; and

As to claim 10, Lam discloses a system as shown in figures 3A-3B, comprising: a first substrate (330) having a top surface;
a first connection matrix (first set of 333, 335) on said top surface, wherein said first connection matrix comprises a plurality of individually isolated and spaced apart electrically conductive pads;
one or more circuit components (355 or 357) mounted on at least a first of said pads; and one or more bond wires (359) that provide electrical connections between at least said first pad and a second of said pads,
wherein said first connection matrix (333, 335) covers a majority of said top surface of the first substrate.
As to claim 11, Lam further comprising a second substrate (300), wherein said first substrate (330) is electrically connected to and mounted on said second substrate.
As to claim 15, Lam discloses said system is a System in a Package (SIP), further comprising: an encapsulant layer (361).
As to claim 16, Lam discloses a method for assembling a system as shown in figures 3A-3B, comprising:
selecting a substrate (330) for said system, wherein said substrate comprises a connection matrix of a plurality of spaced apart individual electrically conductive pads (333, 335) on a surface of said substrate;
installing a first set of components (355, 357) for said system on said pads (333, 335) of the connection matrix; and

As to claim 17, Lam further comprising: making electrical connections between at least one of said two or more of said pads (333, 335) and one or more external connectors (315) of said substrate.
As to claim 18, Lam discloses in figure 3A said connection matrix covers at least 75% of said surface of said substrate.
As to claim 19, Lam further comprising:
installing a second set of components (351) on areas on said surface of said substrate that do not include said connection matrix; and
making operative electrical connections (by die pad element 351) between said first and second set of components.
As to claim 20, Lam discloses said system is a System in a Package (SIP), further comprising: encapsulating said substrate (110).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-6 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lam in view of Pagaila (U.S. Patent 8,791,015).

Pagaila teaches a semiconductor device as shown in figure 2C comprising one or more external connection elements (112) of a substrate (106) comprise at least one of ground, power, input, and output pads electrically isolated from the pads of said connection matrix.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Pagaila employed in the substrate of Lam in order to provide external connections to another sources.
As to claim 5, Lam as modified by Pagaila teaches said one or more external connection elements (112) are located along an outside edge of said substrate (106).
As to claim 6, Lam as modified by Pagaila teaches said one or more external connection elements (112) comprise a ball grid array electrically connected to at least one of said pads by one or more vias (though the signal line 114) within said base layer (the body of substrate 106).
As to claim 12, Lam discloses all of the limitations of claimed invention except for said second substrate comprises a second connection matrix comprising a plurality of individually isolated and spaced apart electrically conductive pads, wherein said first substrate is electrically connected to and mounted on said second substrate using said second connection matrix.
Pagaila teaches said second substrate (52) comprises a second connection matrix comprising a plurality of individually isolated and spaced apart electrically 
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Pagaila employed in the substrate of Lam in order to provide electrical connections between board to board structure.
As to claim 13, Lam as modified by Pagaila discloses said second connection matrix covers (pad under the solder balls 112) a majority of a top surface of said second substrate (52).

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12/22/21 have been fully considered but they are not persuasive. Applicant argues:
For claims 1-2 or 16:
	Lam does not disclose “…electrical connections for components mounted on said pads and to allow electrical interconnections between at least a first and second of said pads of the connection matrix.
being electrical connections in between through electrodes or die/chip/components pads of the IC devices (351, 355, or 357).
Lam does not disclose “said connection matrix covers a majority or at least 75% of said surface of the base layer.
After carefully review, examiner respectively disagrees because as shown in figures 1C, 3A-3B, the arrays or matrix pads cover almost the entire surface of the substrate (101 or 330).
For claim 9:
	Lam does not disclose “one or more signal trace lines on said surface separating said first and second groups and connecting to said outer perimeter portion”
	Examiner disagrees because the SIP module (350) comprising a plurality of IC devices (351, 355, and 357).  Each of the IC devices (351, 355, 357) having at least one or more signal die pads (not shown) and electrically connected to the corresponding signal pads (333 or 335) through the wiring/trace/patterns or signal traces on the surface of the base layer/substrate (330).
	For claim 10:
	Lam does not disclose “…one or more bond wires that provide electrical connections between at least said first pad and a second of said pads.”
	After carefully review, examiner respectively disagrees because as shown in figures 3A-3B, one or more bond wires (359) that provide electrical connections between at least said first and second pads (33 or 335) through the bond die pads of .

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T DINH/Primary Examiner, Art Unit 2848